As filed with the Securities and Exchange Commission on June 14, 2012 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ASTIKA HOLDINGS, INC. (Exact name of registrant as specified in its charter) FLORIDA (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 27-4601693 (I.R.S. Employer Identification No.) 7000 W. Palmetto Park Road, Suite 409, Boca Raton, Florida33433(509)562-3211 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Eugene B. Settler Chairman of the Board, President, Chief Executive Officer and Treasurer 7000 W. Palmetto Park Road, Suite 409 Boca Raton, Florida 33433 (509)562-3211 (Name, address, including zip code, and telephone number including area code, of agent for service) With a copy to: Michael H. Hoffman, Esq. Law Offices of Michael H. Hoffman, P.A. 1521 Alton Road, No. 284 Miami, Florida 33139 Telephone:(786) 280-7575 and Facsimile (305) 865-3430 Approximate date of commencement of proposed sale to the public:From time to time after this Registration Statement is declared effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box.ý Table of Contents If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting companyx (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to Be Registered Amount to be Registered Proposed Maximum Offering Price per Security(1) Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Series A Convertible Preferred Stock, par value $0.001 per share Common stock issuable upon conversion of Series A Convertible Preferred Stock, par value $0.001 per share - - $ -(2) TOTAL - (1)Estimated solely for purposes of calculating the amount of the registration fee. (2)No fee pursuant to Rule 457(i). The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall filea further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933, or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. Table of Contents PROSPECTUS ASTIKA HOLDINGS, INC. PRICE PER SHARE:$10.00 TOTAL OFFERING AMOUNT: $400,000 The name of our company is Astika Holdings, Inc. and we were incorporated in the State of Florida on January 13, 2011.This is our initial public offering.Our securities are not listed on any national securities exchange, over the counter quotation system or the Nasdaq Stock Market.We are offering a total of 40,000 shares of our Series A Convertible Preferred Stock, par value $.001 per share, in a direct public offering at a fixed price of $10 per share for the duration of the offering.One share of Series A Convertible Preferred Stock may be converted into 275 shares of our common stock at any time.No additional payment is required in connection with such conversion.In the event that a dividend or distribution is declared by the Board of Directors on the Series A Convertible Preferred Stock, the terms of the Series A Convertible Preferred Stock do not require that a fixed amount be payable to such holders.In the event that we are liquidated, the holders of Series A Convertible Preferred Stock would be entitled to receive the amount of $10 per share plus any accumulated and unpaid dividends before any distribution is made to the holders of our common stock.This prospectus also relates to the offering of up to 11,000,000 shares of our common stock, par value $.001 per share, which may be issued upon the conversion of the Series A Convertible Preferred Stock.Our independent auditors have raised substantial doubt as to our ability to continue as a going concern, as expressed in its opinion on our financial statements included in this prospectus. This is a best efforts offering that will not utilize any underwriters or broker-dealers.The shares are being offered by our executive officers and directors pursuant to an exemption as a broker/dealer under Rule 3a 4-1 of the Securities Exchange Act of 1934.There is no minimum number of shares of Series A Convertible Preferred Stock that are required to be sold in the offering.Proceeds from the sale of the shares, up to $400,000 if all the shares being offered are sold, may be used by us upon receipt.We will not be placing any of these funds in an escrow account, and, as a result, any creditors of the Company may be able to gain access to these funds.We are offering the shares from time to time on a continuous basis, but we may terminate the offering at any time. The purchase of the securities offered through this prospectus involves a high degree of risk. See “Risk Factors” beginning on page 6. Offering Price Per Share Offering Expenses(1) Proceeds to Our Company Per Share $ $ $ Total $ $ $ (1) There are no underwriting discounts or commissions being paid in connection with this offering. Our directors will not receive any compensation for their role in offering or selling the shares in this offering. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. THE DATE OF THIS PROSPECTUS IS - i - Table of Contents The following Table of Contents has been designed to help you find important information contained in this prospectus. We encourage you to read the entire prospectus. TABLE OF CONTENTS Item Page No. About this Prospectus 1 References 1 Prospectus Summary 2 Risk Factors 6 Forward-Looking Statements 10 Use of Proceeds 11 Market for the Shares 12 Dividend Policy 13 Determination of Offering Price, Conversion Price and Conversion Ratio 13 Capitalization 14 Dilution 15 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Quantitative and Qualitative Disclosures about Market Risk 19 Description of Business 20 Description of Property 22 Legal Proceedings 22 Directors, Executive Officers, Promoters and Control Persons 22 Executive Compensation 25 Security Ownership of Certain Beneficial Owners and Management 29 Transactions with Related Persons, Promoters and Certain Control Persons and Director Independence 30 Description of Capital Stock 30 Plan of Distribution 35 Legal Matters 36 Experts 36 Interests of Named Experts and Counsel 36 Disclosure of SEC Position on Indemnification for Securities Act Liabilities 36 Where You Can Find More Information 37 Financial Statements 37 Dealer Prospectus Delivery Obligation 37 Index to Consolidated Financial Statements F - 1 - ii - Table of Contents ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission.The registration statement containing this prospectus, including the exhibits to the registration statement, also contains additional information about Astika Holdings, Inc. and the securities offered under this prospectus. That registration statement can be read at the Securities and Exchange Commission's website (located at www.sec.gov) or at the Securities and Exchange Commission’s Public Reference Room mentioned under the heading “Where You
